DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1, 3, 8, 12, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshikawa (US 6012977, previously cited) in view of Lee et al (US 2005/0249560) and D’Evelyn et al (US 2002/0095875, previously cited).
Regarding claims 1 and 8, Yoshikawa teaches a method for preparing an outer blade cutting wheel comprising providing a base (3) in the form of an annular thin disc of cemented carbide having an outer diameter of 80 to 200 mm defining an outer periphery an inner diameter of 30 to 80 mm, and a thickness of 0.1 to 1.0 mm (see example 3 in column 7), depositing abrasive grains with a metal bond onto the outer periphery of said base (col 7, lines 37-40) to form a blade section in which abrasive grains are bound with the metal bond and in which the outer periphery of the base is sandwiched between portions of the blade section in the thickness direction of the base (fig 2C, blade sandwiched by abrasives at the periphery), wherein the abrasive grains comprise diamond grains, CBN grains or a mixture thereof (col 4, lines 1-5), the metal bond having a young’s modulus of 0.7x10^11 to 4.0x10^11 Pa (as taught by example 3, the bond is nickel, which has this property), said blade section having a thickness which is greater than the thickness of said base by at least 0.01 mm (col 7, lines 32 and 41), the metal bond binds abrasive grains to the outer periphery of the base (fig 2A) and comprises nickel (col 7, lines 37-40). Yoshikawa does not teach that the abrasive grains are brazed to the base, or prior to brazing, forming an undercoat consisting of the metal bond on the outer periphery of the base by electroplating. Lee teaches a method for preparing an abrasive cutting wheel wherein abrasive grains are brazed with a metal bond onto a base and prior to brazing, 
Regarding claim 3, Yoshikawa, as modified, teaches all the elements of claim 1 as described above. Yoshikawa further teaches the metal bond has a Vickers hardness of 100 to 550 and a density of 2.5 to 12 g/cm^3 (as the bond metal is nickel and nickel has these properties as disclosed in applicant’s spec in examples 1 and 2).
Regarding claim 12, Yoshikawa teaches a method for preparing an outer blade cutting wheel comprising providing a base (3) in the form of an annular thin disc of cemented carbide 
Regarding claim 13, Yoshikawa, as modified, teaches all the elements of claim 12 as described above. Yoshikawa further teaches the metal bond has a Vickers hardness of 100 to 550 and a density of 2.5 to 12 g/cm^3 (as the bond metal is nickel and nickel has these properties as disclosed in applicant’s spec in examples 1 and 2).
Claims 5, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshikawa, Lee, and D’Evelyn as applied to claims 1 and 12 above, and further in view of Sung ‘598 (US 6830598, previously cited).
Regarding claims 5 and 14, Yoshikawa as modified teaches all the elements of claims 1 and 12 as described above. Yoshikawa does not teach the abrasive grains clad with a ductile metal. Sung ‘598 teaches a method of forming a metal bonded diamond abrasive tool wherein the grains are clad with a ductile metal (col 5, lines 19-40). It would have been obvious for a person having ordinary skill in the art at the time of the invention to use abrasive grains clad .
Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshikawa, Lee and D’Evelyn as applied to claims 1 and 12 above, and further in view of Ihara (US 2005/0129975, previously cited).
Regarding claims 17-18, Yoshikawa as modified teaches all the elements of claims 1 and 12 as described above. Yoshikawa does not teach cladding the abrasive grains by electroless copper plating or electroless nickel plating. Ihara teaches a method for preparing an abrasive cutting wheel wherein the abrasive grains are clad by electroless nickel plating or electroless copper plating ([0057], [0045]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to coat or clad the abrasive grains of Yoshikawa with copper or nickel through electroless plating in order to enhance the abrasive retention force as taught by Ihara ([0002]).
Response to Arguments
Applicant's arguments filed 30 Dec 2020 have been fully considered but they are not persuasive. Applicant argues that Lee does not teach electroplating a metal bond undercoat onto the base, as claimed. However, the prior art as a whole including the teachings of Yoshikawa render this limitation obvious. Applicant bases the argument on the fact that Lee teaches attaching the abrasive grains and undercoat on element 240a. However, Yoshikawa teaches the location of the abrasives on a periphery of a metal disc base (fig 2C). Lee teaches forming an undercoat on a base and brazing the abrasives onto the base with the undercoat improves bonding between the base and the abrasives ([0050]). Because element 240a holds . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723